DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional and/or method step language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of structural and/or functional and/or method step language are directed to the following: (claim 1) in line 1, in “method of providing access control…”, it is unclear what is intended to provide access to what other element(s) in the context of the claim language; (claim 1) in claim 1, it is unclear if “a control circuit” of line 3 is intended to be the same control circuit of line 2; (claim 1) it is unclear in the context of the claim language how, in what way, and by what means the function/step of “manipulating a height of the lifting member… upon the actuator output” is intended to be achieved in the context of the claim language; (claim 1) it is unclear in the context of the claim language how, in what way, and by what means the function/step of “detecting contact between an object… of the lifting member” is intended to be achieved in the context of the claim language; (claim 1) it is unclear in the context of the claim language how, in what way, and by what means the function/step of “resisting movement of the object… with a locked position” is intended to be achieved in the context of the claim language; (claim 2) claim 2 is generally unclear and not fully understood in the context of the claimed invention; (claim 3) an “attack condition” has not be adequately defined in the context of the claim language; (claim 4) it is unclear in the context of the claim language what is intended to constitute “one or more entities”; (claim 6) it is unclear what constitutes “setting a locked status of the locking apparatus” in the context of the claim language; (claim 6) it is unclear what constitutes a “command position” in the context of the claim language (commanding of what?).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al., US Patent 3,563,586, in view of Charlton, US Patent 5,755,582.
Regarding claim 1, Creamer provides much of the claimed invention, inherently including the method steps of providing access control using a locking apparatus having a control circuit, an actuator, and a lifting member, the method comprising:
receiving an operating command (via switch 30);
producing an actuator output based on the operating command (via 28);
manipulating a height of the lifting member of the locking apparatus based at least in part upon the actuator output; and 
resisting movement of the object by the locking apparatus when the height of the lifting member is associated with a locked position (see figures 1-3).
Regarding claim 1, Creamer provides the claimed invention except of explicit teaching of the method steps of
a)   receiving an operating command at a control circuit of the locking apparatus; 
b)   processing the received operating command to determine an actuator command;
c)   providing the actuator command to the actuator of the locking apparatus;
d)   detecting contact between an object and the locking apparatus when at least a portion of the object is placed in contact with a contact surface of the lifting member.
Regarding claim 1, with respect to (a) – (c), Charlton teaches the general concept of automating a similar door stop design with the additional suggestion of using computer control (see column 8, lines 48-53).  Computer control structure would inherently include a programable control circuit with a processor for processing signal data for achieving the desired operational results for the door stop.  This would inherently include the steps of a) receiving an operating command at a control circuit of the locking apparatus (such as from switch 30), b) processing the received operating command to determine an actuator command via the computer control, and c) providing the actuator command to the actuator of the locking apparatus (such as via a solenoid, motor and gear arrangement, or any known particular means for actuating the lifting function.  Thus, it would have been obvious at the time of the effective filing device of the invention to have modified the device of Creamer in this way, as generally suggested in Charlton, for the purpose of providing particular computer control means of automation for the door stop, allowing for effective actuation of the door stop based on an operating signal, as desired. 
Regarding claim 1, with respect to d), Charlton teaches the generally old and well known concept of utilizing detection means for the door stop which may serve the benefit of triggering an alarm or other form of security notification (see column 8, lines 8-26).  It would have been obvious at the time of the effective filing date of the invention to have included such a modification in the design of the combination of Creamer and Charlton, for the purpose of gaining the benefit of triggering an alarm or other form of security notification, as well established in the art. 
Regarding claims 2-4, as best understood, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claims 5 and 6, the combination teaches manually manipulating the height of the lifting member in each of Creamer and Charlton, as well known in the art.  As best understood, the step of setting a locked status and command position are provided by the combination. 
Regarding claim 7, the device of the combination is explicitly shown in use with doors, and can also be used with windows. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675